internal_revenue_service department of the treasury number release date index number washington dc person to contact telephone number refer reply to cc tege eoeg teb-plr-128026-02 date date legend authority lease system city operator bonds state_agency act agreement prior bonds a date date date date dear this is in response to your request on behalf of the authority for a ruling that the lease of the system between the city and the operator will not adversely affect the tax-exempt status of the bonds facts and representations the authority represents the following facts the city is a municipal corporation duly organized and existing under the laws of state the agency is a public body corporate and politic duly organized and existing under the laws of state the authority is a joint powers agency formed pursuant to the act by the city and the agency in accordance with the act and the agreement between the city and the agency the authority has the power to issue bonds on behalf of the city to finance and refinance public improvements the authority issued the bonds on behalf of the city to provide financing for the system a municipal utility system that serves residents and businesses within the city’s limits the system is owned by the city and is currently leased to the authority and subleased back to the city the system is operated by operator a nongovernmental person pursuant to an arrangement meeting the requirements set forth in revproc_97_13 1997_1_cb_632 on date the prior bonds were issued on behalf of the city and the proceeds were used to acquire improve and replace parts of the system on date the prior bonds were currently refunded in their entirety by the bonds as of the date of this ruling_request dollar_figurea of the bonds are still outstanding except for amounts deposited in reasonably required reserve or replacement funds all of the proceeds of the bonds have been expended the bonds have been outstanding at least five years since the later of the issue_date or the date the system was placed_in_service as of the issue_date of the bonds the city and the authority reasonably expected to use the bond proceeds for a qualified_use throughout the term of the bonds the bonds are scheduled for a final maturity on date more than years from the issue_date and by their terms are not subject_to any early call and therefore cannot be retired prior to their final maturity_date the issue_date of the bonds predates date and the authority has not chosen to apply sec_1_141-12 of the income_tax regulations to the bonds for a variety of reasons including to ease the city’s administrative burden of operating the system to reduce existing and future costs of operating the system to ensure stable utility rates to improve the system’s condition and the level of service and ensure that it meets the city’s current and future needs and to significantly reduce the city’s and the authority’s legal liabilities of owning and operating the system the city wishes to lease all of its interest in the system to the operator the city issued a request for proposal to lease the system the rfp to four private companies that were selected during a pre-qualification process all four private companies submitted a proposal in response to the rfp the city received a report prepared by an independent_appraiser evaluating the proposals and the companies that participated in the bidding process after holding a public hearing the city accepted the appraiser’s recommendation and selected the operator as the most qualified bidder with the best financial proposal the proposed terms of the lease were approved by the city on date execution of the lease is pending on the outcome of this ruling within days after the execution of the lease the authority will defease all of the outstanding bonds to maturity in order to defease the bonds to maturity the authority will establish an irrevocable escrow funded with general revenues of the city that together with the investment earnings thereon will be sufficient to pay all principal and interest on the bonds to the maturity_date the escrow will be invested at a restricted yield not in excess of the yield on the bonds amounts in the escrow will not be invested in any investment under which the obligor or a related_party is a user of the proceeds of the nonqualified bonds the authority seeks a ruling that the execution of the lease will not cause the interest on the bonds to fail to be excluded from gross_income under sec_103 of the internal_revenue_code the code provided that the authority takes the remedial action as described herein law and analysis under sec_103 of the code gross_income does not include interest on any state_or_local_bond sec_103 however provides that sec_103 shall not apply to any private_activity_bond which is not a qualified_bond within the meaning of sec_141 sec_141 provides that the term private_activity_bond means any bond issued as a part of an issue which meets the private_business_use_test of sec_141 and the private_security_or_payment_test of sec_141 or which meets the private_loan_financing_test of sec_141 sec_141 provides in general that an issue meets the private_business_use_test if more than percent of the proceeds of the issue are to be used for any private_business_use sec_141 provides in general that an issue meets the private_security_or_payment_test if the payment of the principal of or the interest on more than percent of the proceeds of the issue is under the terms of the issue or any underlying arrangement directly or indirectly a secured_by any interest in property used or to be used for a private_business_use or payments in respect of such property or b to be derived from payments whether or not to the issuer in respect of property or borrowed money used or to be used for a private_business_use sec_141 provides that the term private_business_use for purposes of sec_141 means use directly or indirectly in a trade_or_business carried on by any person other than a governmental_unit for this purpose any activity carried on by a person other than a natural_person is treated as a trade_or_business sec_1_141-2 generally provides that a deliberate action is any_action taken by the issuer that is within its control sec_1_141-12 provides rules under which a deliberate action that would cause bonds to meet the private business tests will not cause the bonds to be private_activity_bonds if certain conditions are met and a permitted remedial action is taken sec_1_141-15 provides that sec_1_141-2 and sec_1_141-12 are effective for bonds issued after date that are subject_to sec_1301 of the tax_reform_act_of_1986 the act sec_1_141-15 permits sec_1 to be applied to any bonds issued before date the authority has not chosen to apply sec_1_141-12 revproc_93_17 1993_1_cb_507 contains certain conditions under which changes in the use of proceeds of an issue of state_or_local_bonds would not result in those bonds being treated as violating certain requirements of sec_141 through of the code revproc_93_17 is obsolete for actions that occur on or after date see t d 1997_1_cb_23 thus neither sec_1_141-12 nor revproc_93_13 will apply to the city’s entering into the lease under these circumstances in considering whether to issue an advance_ruling as to whether a change from a qualified to a nonqualified use will not cause bonds to meet the private_business_use tests of sec_141 of the code the internal_revenue_service may apply the principles underlying revproc_93_17 sec_4 of revproc_93_17 provided that a change_of use is a change in the use of the proceeds of an issue from the actual or expected use to a different use sec_4 provided that a qualified_use is any use of the proceeds of an issue in a manner that satisfies all of the applicable_requirements for tax-exempt_bonds under sec_103 and sec_141 through sec_4 provided that a nonqualified use means any use of the proceeds of an issue in a manner that fails to satisfy the applicable_requirements for tax-exempt_bonds under certain specified sections of the code including sec_141 sec_4 of revproc_93_17 provided that nonqualified bonds means for purposes of the revenue_procedure the portion of the bonds that is properly allocable to proceeds with respect to which there occurs a change_of use that results in a change from a qualified_use to a nonqualified use under revproc_93_17 if certain conditions were met a change_of use resulting in a nonqualified use would not be treated as causing interest on the bonds to fail to be excluded from gross_income under sec_103 because of a failure to satisfy the requirements of the code specified in this revenue_procedure specifically under revproc_93_17 to maintain tax-exempt status following a change_of use to a nonqualified use it was necessary that the following conditions be met the issuer and all conduit borrowers must reasonably expect on the issue_date to use the bond proceeds for a qualified_use for the entire term of the issue the bond proceeds must have been used for a qualified_use for a substantial time period of at least years after the later of the issue_date or the date on which the financed facilities were placed_in_service any agreements between the new user and the original user are bona_fide and arm's length and the new user must pay fair_market_value for the facilities no circumstances can be present that suggest an attempt to avoid the requirements of sec_103 and sec_141 through the issuer must take one of the three remedial actions set forth in sec_4 of this revenue_procedure one of which is relevant in this case sec_4 a provides that a valid remedial action is the redemption of all of the nonqualified bonds at the earliest call date after the change_of use if the nonqualified bonds are not redeemable within days of the change_of use an irrevocable escrow must be established within this 90-day period and used to redeem the bonds at their earliest call date the escrow may not be invested in higher_yielding_investments the escrow must be established in an amount that together with investment earnings thereon is sufficient to pay all principal interest and call_premium on the nonqualified bonds from the date the escrow is established to and including the earliest call date the amounts in the escrow may not be invested in any investment under which the obligor is a user of the proceeds of the nonqualified bonds or any related_party to that user although revproc_93_17 by its terms does not apply to this case the principles underlying the revenue_procedure present guidelines for the internal_revenue_service to issue a private_letter_ruling as to whether a change in use will cause bonds to be treated as not meeting the private_business_use_test of sec_141 under these principles the lease of the system to the operator would have resulted in a change_of use of the bond proceeds from a qualified_use to a nonqualified use the bonds however would have qualified for the safe harbors provided in the revenue_procedure specifically the authority had reasonable expectations on the date_of_issuance of the bonds that the facilities financed by the bonds would be used for a qualified_use throughout the term of the bonds the bond proceeds were used for a qualified_use for a substantial time period of at least years after the later of the date_of_issue or the date on which the system was placed_in_service the lease of the system will be for fair_market_value and the lease terms were determined in a bona_fide arm's-length_transaction and there appear to be no circumstances indicating an attempt to pass the benefit of the tax-exemption to a private business or to avoid the requirements of sec_103 and sec_141 through of the code finally the authority represents that it will establish an irrevocable and restricted escrow sufficient to defease all of the outstanding bonds to maturity subject_to the requirements of sec_4 a conclusion based solely upon your representations and the facts presented we conclude that the lease of the system to the operator will not cause the bonds to meet the private_business_use_test of sec_141 of the code provided that the authority takes the actions described in this letter except as expressly provided herein no opinion is expressed or implied concerning the tax consequences of any aspect of any transaction or item discussed or referenced in this letter including whether interest on the bonds is excluded from gross_income under sec_103 of the code this ruling is directed only to the taxpayer requesting it sec_6110 of the code provides that it may not be used or cited as precedent in accordance with the power_of_attorney on file with this office a copy of this letter is being sent to the taxpayer the rulings contained in this letter are based upon information and representations submitted by the taxpayer and accompanied by a penalty of perjury statement executed by an appropriate party while this office has not verified any of the material submitted in support of the request for rulings it is subject_to verification on examination sincerely assistant chief_counsel exempt_organizations employment_tax government entities by ____________________________ timothy l jones senior counsel tax-exempt_bonds branch
